                                                                                      FILED
                                                                             2019 Jun-03 PM 03:42
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANTHONY DEJUAN WILLIAMS,                    )
                                            )
            Petitioner,                     )
                                            )
      vs.                                   )    2:18-cv-8013-LSC
                                            )    (2:15-cr-00283-LSC-SGC-15)
                                            )    (2:15-cr-00427-LSC-SGC-1)
                                            )
UNITED STATES OF AMERICA                    )
                                            )
            Respondent.                     )

                          MEMORANDUM OF OPINION

I.    Introduction

      Anthony DeJuan Williams (“Williams”) has filed with the Clerk of this

Court a motion pursuant to 28 U.S.C. § 2255. (Doc. 1.) The Government has

responded in opposition to the motion. (Doc. 5.) For the reasons set forth below,

the § 2255 motion is due to be denied and this action dismissed without an

evidentiary hearing.

II.   Background

      A.    Trial and Sentencing




                                        1
      On September 24, 2015, Williams was charged along with 24 others in a

superseding indictment in United States v. Hall, et al., 2:15-cr-00283-LSC-SGC

(hereinafter “Hall”), with conspiring to possess with the intent to distribute and to

distribute heroin, cocaine hydrochloride, and “crack” cocaine, in violation of 21

U.S.C. §§ 846, 841(a)(1), (b)(1)(A), (b)(1)(B), and (b)(1)(C). Williams was also

charged in three counts with using a telephone in furtherance of the drug

trafficking conspiracy, in violation of 21 U.S.C. § 843(b).

      Williams was arrested on the superseding indictment on October 21, 2015.

During the execution of that arrest warrant, further evidence of Williams’

involvement in the drug trafficking conspiracy was seized from his home, including

various amounts of cocaine, a half kilogram of heroin, and five firearms.

      Based on this new evidence, the grand jury returned a second indictment

against Williams on December 28, 2015, charging him with possessing with the

intent to distribute 500 grams or more of a mixture and substance containing

cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B);

possession of five firearms in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c)(1)(A); and possession of five firearms after being convicted of a

felony offense, in violation of 18 U.S.C. § 922(g)(1). That case is styled United

States v. Williams, 2:15-cr-00427-LSC-SGC (hereinafter, “Williams”). Count Two


                                           2
alleged that five firearms recovered from the home were possessed not only in

furtherance of the cocaine hydrochloride seized from Williams’ home on October

21, 2015, but also in furtherance of the drug trafficking conspiracy charged in the

Hall case.

      Two days after the indictment was returned in Williams, the Government

filed a motion to consolidate Hall and Williams for trial. On January 25, 2016,

Williams’ counsel responded in opposition. Following a telephone conference in

which the Court concluded that the Government’s motion was premature, the

Government filed a supplemental brief in support of its motion to consolidate. The

pleadings were referred to the assigned United States Magistrate Judge, who

granted the Government’s motion to consolidate Hall and Williams for trial.

      On April 5, 2016, Williams filed a motion to suppress that was responded to

by the Government on April 13, 2016. A suppression hearing was held on April 27,

2016, and this Court entered an order denying Williams’ motion to suppress on

May 4, 2016.

      The consolidated cases proceeded to trial on May 9, 2016. All other

defendants in the 25-person conspiracy had pled guilty except for Williams and one

other alleged co-conspirator. Several co-defendants testified against Williams at

trial. The jury returned a verdict on May 13, 2016, finding Williams guilty on


                                         3
Counts 1, 19, 64, and 66 of the Hall case and on Counts 1 and 3 of Williams. The

United States dismissed Count 2 of Williams when it appeared from a juror’s

question that the jury was unable to reach a verdict on that Count.

      On May 23, 2016, Williams filed a motion for a new trial, which the Court

denied. On September 27, 2016, the Court sentenced Williams to 293 months’

imprisonment on Count 1 and 48 months’ imprisonment on Counts 19, 64, and 66

of Hall, and 293 months’ imprisonment on Count 1 and 120 months’ imprisonment

on Count 3 of Williams, separately, with each count to be served concurrently with

the other.

      B.     Appeal

      Williams filed a notice of appeal in both cases on October 6, 2016. On

October 25, 2016, both of Williams’ trial counsels filed motions to withdraw from

representation. That same day, the Court granted the motions to withdraw and

approved the appointment of appellate counsel in forma pauperis. Michael Tewalt

with the Federal Public Defender’s Office was appointed to represent Williams on

appeal.

      Mr. Tewalt timely filed Williams’ appellate brief with the United States

Court of Appeals for the Eleventh Circuit. In that brief, Williams argued that this

Court erred in denying his motion to suppress evidence recovered following the


                                         4
entry and protective sweep of the outbuilding on his property. He further argued

that the arrest warrant was improperly executed because testimony established that

it might have been executed a minute or two before 6:00 a.m., the earliest time on

which the warrant was authorized to be executed. The Government filed a brief in

opposition on May 24, 2017. On September 20, 2017, the appellate court affirmed

Williams’ convictions and sentence. The Eleventh Circuit held that this Court

properly found that the initial entry into the outbuilding was proper pursuant to a

valid arrest warrant and that the search qualified as a valid protective sweep. The

court also found no merit to Williams’ assignment of error that the warrant was

improperly executed outside of the authorized time. Ultimately, the opinion was

issued as the Eleventh Circuit’s mandate on November 27, 2017. Williams did not

petition the United States Supreme Court for a writ of certiorari.

       C.      § 2255 Proceedings

       On April 18, 2018, Williams signed his § 2255 motion, which was filed into

the record two days later. 1 Williams enumerates ten grounds on which he contends

that he is due relief, and for each ground, he also avers that his appellate counsel

was ineffective for failing to raise the ground before the Eleventh Circuit. Liberally


1
       The Eleventh Circuit applies the “mailbox rule” to deem a prisoner’s § 2255 motion to
have been filed upon the “date that he delivered it to prison authorities for mailing,
presumptively, . . . the day that he signed it.” Jones v. United States, 304 F.3d 1035, 1038 n.7 (11th
Cir. 2002) (per curiam).

                                                  5
construing the substance of his claims,2 the following points represent the ten bases

on which Williams seeks relief in his initial § 2255 motion:

      1.     FBI agents failed to “knock and announce” their presence at
             his home when they entered and arrested him. Williams also
             claims that the agents did not have a warrant to arrest him.

      2.     His due process and Fourth Amendment rights were violated
             when agents used “flash bang” devices in arresting him, which
             he claims was excessive force.

      3.     His due process and Fourth Amendment rights were violated
             when he was arrested inside his home without a warrant.

      4.     His Fourth Amendment and due process rights were violated
             when agents simultaneously entered an outbuilding on his
             property where they saw contraband in plain view.

      5.     His Sentencing Guidelines were improperly enhanced using the
             dismissed Count Two of the Williams indictment, which alleged
             that he possessed the firearms in furtherance of a drug
             trafficking crime.

      6.     His appellate counsel was ineffective for failing to raise an
             actual innocence claim on appeal.

      7.     He claims that FBI Special Agent M. Wayne Gerhardt (“Agent
             Gerhardt”) testified untruthfully during his trial regarding his
             presence at his arrest, his application for a search warrant, and
             the genesis of the conspiracy.

      8.     The Government committed a Brady violation in failing to
             produce copies of the arrest warrant, search warrants, and all
             affidavits in the search of his home.

2
      This Court liberally construes Williams’ pleadings as he is a pro se litigant. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

                                           6
       9.      His indictment was constructively amended when the Court
               instructed the jury on mandatory minimum amounts of cocaine
               and heroin that were not found on his person or in his
               immediate control.

       10.     His indictment failed to charge an offense. He claims that the
               jury should not have been instructed on crimes involving heroin
               because heroin was only listed in the superseding indictment in
               Hall and not in Williams. He also alleges that the superseding
               indictment in Hall was never unsealed.

(Doc. 1).

       After the Government responded in opposition to the motion, Williams filed

several further pleadings, including a motion for return of property (doc. 7, also

filed as doc. 659 in the Hall case and doc. 57 in the Williams case), 3 a motion for an

evidentiary hearing (doc. 8), and a “motion for relief” (doc. 9). In the motion for

an evidentiary hearing and the “motion for relief,” Williams expounds on several

of the above claims, but in the “motion for relief,” Williams also appears to be

raising a new claim that his indictment was “vindictive.” (Doc. 9 at 1.)

       Williams remains in custody.

III.   Timeliness and Non-Successiveness of the § 2255 Motion

       The Eleventh Circuit’s opinion affirming Williams’ convictions and

sentence was issued as the Court’s mandate on November 27, 2017. From that

3
       Because the motion for return of property (doc. 7) is also filed in Williams’ criminal cases
and will be addressed in those proceedings in due course, it is hereby DENIED in this
proceeding as duplicative.

                                                7
point, Williams had 90 days, or until February 25, 2018, to file a petition for a writ

of certiorari with the Supreme Court of the United States. SUP. CT. R. 13(1).

When that date passed without such a petition from Williams, his conviction

became final. See Clay v. United States, 537 U.S. 522, 532 (2003) (“We hold that,

for federal criminal defendants who do not file a petition for certiorari with this

Court on direct review, § 2255’s one-year limitation period starts to run when the

time for seeking such review expires.”). Because Williams filed the instant § 2255

motion within one year of the date upon which his conviction became final, the

original motion was timely. See 28 U.S.C. § 2255 (f)(1). This is also Williams’ first

§ 2255 motion, so it is not “second or successive” within the meaning of the Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). See id. at §§

2255(h), 2244(b)(3)(A).

      However, the “vindictive indictment” claim Williams asserts for the first

time in his later-filed “motion for relief,” dated by Williams March 4, 2019, and

entered into this record on March 7, 2019 (see doc. 9), is untimely-filed. This Court

may only consider that claim if it “relates back” to those claims filed in the

original, timely motion(s). See Davenport v. United States, 217 F.3d 1341, 1343-44

(11th Cir. 2000) (explaining that, when a defendant files a timely § 2255 motion,

and then files an untimely supplemental motion that raises an additional claim, the


                                          8
untimely claim is barred by the statute of limitations unless it “relates back” to the

original motion under Federal Rule of Civil Procedure 15(c)). A claim “relates

back” only if it arose “from the ‘same set of facts’ as the timely filed claim, not

from separate conduct or a separate occurrence in ‘both time and type.’” Id. at

1344 (citations omitted). The “vindictive indictment” claim does not related back

to any timely-filed claims. Williams cites United States v. Schiller, 424 A.2d 51

(D.C. Cir. 1980), in support of his claim, which addresses a claim of “vindictive

prosecution” and sets forth a test for evaluating such a claim made by a defendant.

However, Williams offers no facts whatsoever in support of such a claim.

Accordingly, the Court will not consider it.

IV.   Standard of Review

      In litigation stemming from a § 2255 motion, “‘[a] hearing is not required on

patently frivolous claims or those which are based upon unsupported

generalizations. Nor is a hearing required where the . . . [movant’s] allegations are

affirmatively contradicted by the record.’” Holmes v. United States, 876 F.2d 1545,

1553 (11th Cir. 1989) (quoting Guerra v. United States, 588 F.2d 519, 520-21 (5th

Cir. 1979)). However, it is appropriate for the Court to conduct an evidentiary

hearing if, “‘accept[ing] all of the . . . [movant’s] alleged facts as true,’” the




                                          9
movant has “‘allege[d] facts which, if proven, would entitle him to relief.’” Diaz v.

United States, 930 F.2d 832, 834 (11th Cir. 1991) (internal citations omitted).

V.    Discussion

      A.     Procedural Default

      As an initial matter, all of Williams’ underlying substantive claims are

procedurally barred because they were available to him on direct appeal and were

either raised, and denied by the Eleventh Circuit, or not pursued. Having failed to

raise available claims on direct appeal, Williams faces a heightened threshold for

having them considered in this § 2255 proceeding:

      [A]n available challenge to a criminal conviction or sentence must be
      advanced on direct appeal or else it will be considered procedurally
      barred in a § 2255 proceeding. A ground of error is usually “available”
      on direct appeal when its merits can be reviewed without further
      factual development. When a defendant fails to pursue an available
      claim on direct appeal, it will not be considered in a motion for § 2255
      relief unless he can establish cause for the default and actual prejudice
      resulting from the alleged error.


Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994) (per curiam) (citations

and explanatory parentheticals omitted).

      For the claims delineated, Williams fails to demonstrate cause for or

prejudice from his failure to raise those claims on direct appeal. Williams

repeatedly admits that he brought these matters to the attention of his appellate


                                           10
counsel, and his appellate counsel has explained, in an affidavit submitted with the

Government’s response in opposition to Williams’ § 2255 motion, that he

thoroughly researched each issue raised by Williams, finding each meritless and

without any basis in fact. (See Doc. 5-1 (Affidavit of Michael Tewalt)). As discussed

in the next section, appellate counsel did not render constitutionally ineffective

assistance because each of these claims is indeed meritless and would not have been

successful on appeal. Thus, Williams cannot demonstrate cause for his default.

      Nor can Williams demonstrate prejudice resulting from the default. To

establish prejudice under this standard, the § 2255 movant “shoulder[s] the burden

of showing, not merely that the errors at his trial created a possibility of prejudice,

but that they worked to his actual and substantial disadvantage, infecting his entire

trial with error of constitutional dimensions.” United States v. Frady, 456 U.S. 152,

170 (1982). Again, the failure to raise the meritless claims does not create the

required prejudice.

      Alternatively, “in an extraordinary case, where a constitutional violation has

probably resulted in the conviction of one who is actually innocent, a federal habeas

court may grant the writ even in the absence of a showing of cause for the

procedural default [of the asserted constitutional violation].” Murray v. Carrier,

477 U.S. 478, 496 (1986). In this context, “‘[a]ctual innocence’ means factual


                                          11
innocence, not mere legal innocence.” Lynn v. United States, 365 F.3d 1225, 1235

n.18 (11th Cir. 2004) (per curiam) (citation omitted). “To establish actual

innocence, [Williams] must demonstrate that, in light of all the evidence, it is more

likely than not that no reasonable juror would have convicted him.” Bousley v.

United States, 523 U.S. 614, 623 (1998) (internal quotations marks and citation

omitted). As discussed further herein, Williams cannot demonstrate that he is

actually innocent of the charges of which he stands convicted, as the evidence

against him at trial was overwhelming. As such, he cannot avoid the procedural bar

through the miscarriage-of-justice exception.

      B.     Ineffective Assistance of Appellate Counsel

      To the extent that Williams complains of the effectiveness of his appellate

counsel, he must demonstrate that his appellate representation failed to meet the

Strickland standard:

      [T]he proper standard for evaluating . . . [a] claim that appellate
      counsel was ineffective . . . is that enunciated in Strickland v.
      Washington. . . . [The movant] must first show that his counsel was
      objectively unreasonable in failing to find arguable issues to appeal –
      that is, that counsel unreasonably failed to discover nonfrivolous
      issues and to file a merits brief raising them. If [he] succeeds in such a
      showing, he then has the burden of demonstrating prejudice. That is,
      he must show a reasonable probability that, but for his counsel’s
      unreasonable failure to . . . [raise certain issues], he would have
      prevailed on his appeal.



                                          12
Smith v. Robbins, 528 U.S. 259, 285-86 (2000) (addressing a claim that appellate

counsel was ineffective for filing an Anders brief) (citations omitted).

      As explained in further detail below, Williams’ appellate counsel could not

have been ineffective for failing to raise these issues because they are all meritless,

having no basis in law or fact. It was thus reasonable for Williams’ appellate counsel

not to present the frivolous claims Williams now raises, and Williams cannot

demonstrate that the outcome of his appeal was adversely affected.

      C.     Substantive Claims

             1.     Failure to “knock and announce”

      Williams claims that the law enforcement agents who arrested him failed to

“knock and announce” their presence prior to entering his home in violation of his

rights under the Fourth Amendment. This claim is contradicted by the record.

During a suppression hearing held on April 27, 2016, FBI Special Agent Michael

Greene (“Agent Greene”) testified that agents knocked and announced their

presence prior to entering Williams’ residence. The transcript of this hearing

provides:

      Q.     OKAY. DO YOU KNOW IF A KNOCK AND ANNOUNCE
             WAS CONDUCTED ON THE FRONT OF THE FRONT
             PART RESIDENCE?

      A.     YES, SIR, IT WAS.


                                           13
      Q.     DID YOU ACTUALLY HEAR IT?

      A.     I HEARD IT.

(Doc. 572 at 70, in Hall.)

      In denying Williams’ motion to suppress, this Court recognized that the

agents knocked and announced their presence prior to entering the home. (Doc.

316 at 4, in Hall.) This claim is without merit as contradicted by the record, and

thus Williams’ appellate counsel was not ineffective for failing to raise this claim on

appeal.

             2.     Use of excessive force in using “flash bang” device

      Williams argues that agents violated his Fourth Amendment rights by using

diversionary devices, commonly referred to as a “flash bangs,” in making entry

into his house and outbuilding. Although he cites no authority for this proposition,

Williams appears to argue that the evidence obtained therein was due to be

suppressed as a consequence of this alleged excessive force.

      Williams cites three cases in support of this claim, but they are all

distinguishable. In Priester v. City of Riviera Beach, Florida, the plaintiff filed a civil

claim for damages against a police officer under 42 U.S.C. § 1983, alleging that the

officer used excessive force against the plaintiff in violation of the Fourth

Amendment after the plaintiff was bitten by a police dog. 208 F.3d 919, 923 (11th


                                            14
Cir. 2000). The other two cases were also civil actions brought pursuant to § 1983.

See Slicker v. Jackson, 215 F.3d 1225 (11th Cir. 2000) (use of excessive force in the

process of handcuffing and arresting the plaintiff); Lee v. Ferraro, 284 F.3d 1188

(11th Cir. 2002) (same). Nothing in any of these cases supports Williams’

argument that the evidence seized in his house and outbuilding was due to be

suppressed.

      Furthermore, Williams provides no authority for the proposition that the use

of a diversionary device per se constitutes excessive force. The Eleventh Circuit in

Dukes v. Deaton, 852 F.3d 1035 (11th Cir. 2017), concluded that the use of a flash

bang device was excessive force for purposes of a § 1983 claim, but that was where

the officer threw the device into a dark room in which the occupants were asleep

and failed to inspect the room, as he was trained to do, to determine whether

bystanders occupied the room or other hazards existed; two other flash bangs had

already been detonated in the same location, serving to adequately divert the

attention of the defendant and others, such that the third detonation was

gratuitous; and the defendant was injured by the blast. Id. at 1042-43. By addressing

these nuances, the Eleventh Circuit was implying that the use of diversionary

devices is not per se excessive force.




                                         15
       Unlike in Dukes, in this case, the transcript from the suppression hearing

indicates that one flash bang was deployed into the home and another into the

outbuilding. (Doc. 572 at 99-100, in Hall.) There is no evidence that either device

injured Williams or that proper procedures were not followed. Moreover,

testimony during the suppression hearing established the agent’s purpose in

deploying the devices:

       Q.      DO YOU KNOW IF ANY KIND OF DIVERSIONARY
               DEVICE WAS USED ON THE RESIDENCE?

       A.      IT WAS.

       Q.      WHAT IS THAT? EXPLAIN THAT TO –

       A.      IT’S A FLASH BANG DIVERSIONARY DEVICE WHICH
               IS SUPPOSED TO ASSIST US IN PREVENTING
               INDIVIDUALS AS A DISTRACTION. NOT TO HURT
               ANYBODY, MORE OF A DISTRACTION TO PREVENT
               INDIVIDUALS FROM WANTING TO FIGHT WITH US.

(Id. at 71.)

       Moreover, even if this Court were to have concluded that the flash bangs

that was used constituted excessive force, it does not necessarily follow that the

evidence obtained later was due to be suppressed. The Fourth Amendment

protects “[t]he right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures,” but “contains no

provision expressly precluding the use of evidence obtained in violation of its

                                        16
commands.” Arizona v. Evans, 514 U.S. 1, 10 (1995). The exclusionary rule, when

applicable, forbids the use of improperly obtained evidence at trial. See, e.g., Weeks

v. United States, 232 U.S. 383, 398 (1914). The fact that a Fourth Amendment

violation occurred—i.e., that a search or arrest was unreasonable—does not

necessarily mean that the exclusionary rule applies. Illinois v. Gates, 462 U.S. 213,

223 (1983). “To trigger the exclusionary rule, police conduct must be sufficiently

deliberate that exclusion can meaningfully deter it, and sufficiently culpable that

such deterrence is worth the price paid by the justice system.” Herring v. United

States, 555 U.S. 135, 144 (2009). “[T]he exclusionary rule serves to deter

deliberate, reckless, or grossly negligent conduct, or in some circumstances

recurring or systemic negligence.” Id. There are no facts present in this case

suggesting that the deployment of flash bangs was excessive force. Moreover, their

intended use, to avoid confrontation and injury, cannot rightly be characterized as

“deliberate, reckless, or grossly negligent conduct.” Accordingly, Williams’

appellate counsel could not have been ineffective for failing to raise this issue.

             3.     Warrantless arrest

      Next, Williams claims that agents entered his home without a warrant or any

other exigent circumstances and arrested him unlawfully. This claim is also

contradicted by the record. Williams complained of this same issue in his pre-trial


                                           17
motion to suppress. In rejecting his claim, this Court has already addressed the

matter, stating:

                Williams complains that the swat team did not have the original
         arrest warrant in their custody when they arrested him and further
         that they should not have entered the outbuilding in search of him.
         First, with regard to the argument that the actual written warrant was
         required to be on the premises when the swat team arrested Williams,
         defense counsel has pointed to no authority supporting his position.
         Also, this Court knows of nothing requiring the presence of the actual
         warrant on the scene of the arrest. Clearly the warrant existed at the
         time of the arrest. It had been verified by the agents prior to the
         operation, they had obtained a copy of the warrant, and the original
         warrant was executed by the arresting agent at the processing center
         after Williams was in custody. Nothing else is required.


(Doc. 316 at 5-6, in Hall). The Eleventh Circuit also squarely addressed this issue

in affirming this Court on appeal. (See generally doc. 615, in Hall.) Accordingly,

Williams’ counsel could not have been ineffective for failing to raise this meritless

issue.

               4.    Search of the outbuilding

         Williams’ fourth ground is that his appellate counsel was ineffective for

failing to challenge the entry into and search of the outbuilding on his property.

The appeal filed on Williams’ behalf raised an identical argument, and the Eleventh

Circuit has already decided the matter, holding that this Court did not err in

concluding that the search of the outbuilding was reasonable for two independent


                                           18
reasons: it was a reasonable entry pursuant to the arrest warrant and it qualified as a

valid protective sweep. (Doc. 615 at 9, in Hall.). Where a federal prisoner raises a

claim that has already been decided on direct review, he cannot later attempt to

relitigate that claim in a § 2255 proceeding. Withrow v. Williams, 507 U.S. 680, 720-

21 (1993). Thus, this claim fails.

             5.     Sentencing guidelines calculation

      Next, Williams relies upon the Supreme Court’s decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000), to argue that his United States Sentencing Guidelines

range was improperly enhanced because it was taken into account that he possessed

firearms in furtherance of a drug trafficking offense, as was charged in Count Two

of the Williams indictment, which was the count that was dismissed by the

Government at trial.

      As an initial matter, the Eleventh Circuit has held that claims of a non-

constitutional nature in the application of the Sentencing Guidelines, “in the

absence of a complete miscarriage of justice,” may not be raised in a § 2255

motion. Burke v. United States, 152 F.3d 1329, 1331-32 (11th Cir. 1998). Williams’

Apprendi claim is meritless, as described below, so Williams cannot establish that a

miscarriage of justice occurred here. Accordingly, this underlying claim is not

cognizable on collateral review.


                                          19
      Additionally, on the merits, the claim fails. At Williams’ sentencing,

U.S.S.G. § 2D1.1(b)(1) was applied, which provides a two-level enhancement

where “a dangerous weapon (including a firearm) was possessed.” Williams’ base

offense level was enhanced by two levels for the firearms recovered from the

outbuilding on the day he was arrested. (See Presentence Investigation Report

(“PSR”), doc. 24, at 45, ¶ 180, in Williams). In Apprendi, the Supreme Court held

that any factor that increases the penalty for a crime beyond the prescribed

statutory maximum penalty must be submitted to a jury and established with proof

beyond a reasonable doubt. 530 U.S. at 490. Count Two of the Williams indictment

that was dismissed at trial was not used to trigger any statutory minimum or

maximum sentence against Williams. The firearms that formed the basis for Count

Two were used as relevant conduct against him in applying U.S.S.G. § 2D1.1(b)(1).

It is well-established that relevant conduct not proven to a jury beyond a reasonable

doubt, and not admitted to by a defendant, may still be considered as relevant

conduct in calculating the Sentencing Guidelines, where the conduct is proven by a

preponderance of the evidence at sentencing. United States v. Ghertler, 605 F.3d

1256 (11th Cir. 2010). Indeed, even acquitted conduct may be used as relevant

conduct, since a jury must find a defendant guilty beyond a reasonable doubt, but

relevant conduct, in the application of the Guidelines, is only required to be proven


                                         20
by a preponderance of the evidence. United States v. Watts, 519 U.S. 148, 149

(1997) (per curiam); United States v. Faust, 456 F.3d 1342, 1347 (11th Cir. 2006).

      Accordingly, Williams’ Apprendi claim is meritless, and his appellate counsel

was thus not ineffective for failing to raise it before the Eleventh Circuit.

             6.     Actual innocence

      Williams argues that his appellate counsel was ineffective for failing to raise

his actual innocence on appeal. Williams provides no information from which one

might conclude that he was actually innocent of the charges against him other than

to, again, allude to the FBI agents’ failure to have the original arrest warrant with

them the day he was arrested. The evidence against Williams at trial was

overwhelming and the issue of the validity of the arrest warrant has been decided.

As discussed above, Williams has not and cannot establish actual innocence, which

would require him to show that “in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623.

Accordingly, his appellate counsel was not ineffective for failing to raise this issue.

             7.     Perjury and obstruction of justice

      Here, Williams levels numerous unsupported allegations of perjury and

obstruction of justice against the FBI generally and the agents involved in his case.

He claims that Agent Gerhardt “lied under oath” at his trial, apparently because


                                           21
he testified about Williams’ arrest although he was not physically present during

the arrest. Williams continues:

      All my transcripts been “tamered (sp.) with and reconstructed and
      falsified. FBI Special Agent M. Wayne Gerhardt and FBI Special
      Agent Michael Greene and other FBI agents conspired to create a
      crime on me and conspired to violate my constitutional rights. The
      FBI planted drugs in my home and staged my detached outbuilding to
      look as though it was used to process illegal drugs. Both FBI Agents
      lied “under oath.” Agent Gerhardt used a forged search warrant to
      search my entire home. . . .


(Doc. 1 at 23.) Williams continues this theme of alleged perjury and obstruction of

justice by asserting in his later-filed motion for an evidentiary hearing that Agent

Gerhardt also lied at his detention hearing regarding a telephone conversation

between Williams and one of his co-conspirators, Patrick Hall, and he claims that

Agent Green could not have been present at his arrest because he did not testify at

his detention hearing. (Doc. 8 at 1-2.) He also asserts that FBI agents committed

bank fraud and mail fraud by driving his three vehicles after they were seized, using

his debit and credit cards, threatening his girlfriend so that she would not tell him

about their “outrageous conduct,” and stealing legal documents from his mail and

altering and reconstructing them. (Id.)

      The evidence introduced against Williams at trial contradicts Williams’

claims. For example, Williams’ co-conspirator, Patrick Hall, testified at trial that he


                                          22
had been inside Williams’ outbuilding about ten times and that Williams was with

him diluting and pressing kilograms of drugs on half of those occasions, using the

equipment therein, including Williams’ large metal kilo-presses, to repackage

kilograms for sale. (Doc. 576 at 219-25, in Hall.) Williams also offers zero evidence

in support of his claims that his trial transcripts were doctored and that law

enforcement stole from him and/or tampered with his mail.

      With regard to Agent Gerhardt’s testimony at Williams’ detention hearing,

the Court notes that “[t]he rules concerning admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at [a

detention] hearing.” 18 U.S.C. § 3142(f). A magistrate judge or district judge may

thus consider hearsay evidence and order detention based upon such evidence

where the evidence is sufficiently reliable. United States v. Acevedo-Ramos, 755 F.2d

203, 208 (11th Cir. 1985). At Williams’ detention hearing, Agent Gerhardt testified

concerning the investigation that led to Williams’ arrest, and he was cross-

examined by Williams’ defense counsel. The Magistrate Judge took this testimony

into account and ultimately ordered Williams’ detention.

      Later, at trial, Agent Gerhardt testified that shortly after Williams’ arrest on

the morning of October 21, 2015, he received a call from Agent Greene, who had

conducted the arrest, who told him that he had “seen something of evidentiary


                                         23
value,” which caused Agent Gerhardt to obtain a search warrant for Williams’

property. (Doc. 575 at 68-71, in Hall.) This Court allowed Agent Gerhardt to testify

as to what Agent Greene told him in order to explain why Agent Gerhart sought the

search warrant. (Id. at 70-71.) Insofar as Williams challenges Agent Gerhardt’s

serving as the affiant on the search warrant for his home, despite not being present

for the arrest, an affiant may offer hearsay in applying for a search warrant pursuant

to Fed. R. Crim. P. 41. “Observations of fellow officers . . . who are engaged in a

common investigation are plainly a reliable basis for a warrant applied for by one of

their number.” United States v. Kirk, 781 F.2d 1498, 1505 (11th Cir. 1986) (quoting

United States v. Ventresca, 380 U.S. 102, 111 (1965)).

      Williams’ appellate counsel was not ineffective in failing to raise these

meritless claims.

             8.     Discovery violation

      Williams next alleges that the Government violated its obligations under

Fed. R. Crim. P. 16 and Brady v. Maryland, 373 U.S. 83 (1963), by failing to turn

over copies of “the arrest warrant, search warrant, and all affidavits in support of

the search warrant for my property . . . .” (Doc. 1 at 16.) This allegation is

contradicted by the record.




                                          24
      It is obvious from the record that Williams’ defense attorneys had these

documents and were well aware of their existence. For example, in his motion to

suppress filed on April 5, 2016, Williams pleads, “On that same date, at or about

10:35 AM, a search warrant was issued for Defendant’s residence.” (Doc. 263 at 2,

in Hall). To be sure, Williams’ lawyers knew the exact time at which the warrant

was signed because they had a copy. Moreover, the transcript of the suppression

hearing reveals that the Government marked the application, affidavit, and all

accompanying attachments as an exhibit that was entered into evidence. (Doc. 572

at 24, in Hall.) At that same hearing, Williams’ attorneys asked numerous

questions about the search warrant and its contents. (See generally id.)

      Williams’ appellate counsel could not have been ineffective for failing to

raise this claim because it is untrue.

             9.     Constructive amendment of the indictment

      Here, Williams appears to argue that the Court improperly expanded the

elements of the crimes he was charged with by instructing the jury on offenses

involving heroin, where Count One of the Williams indictment alleged possession

with the intent to distribute only 500 grams or more of cocaine hydrochloride.

      A constructive amendment of a grand jury indictment occurs “when the

evidence presented at trial and the instructions given to the jury so modify the


                                          25
elements of the offense charged that the defendant may have been convicted on a

ground not alleged by the grand jury’s indictment.” United States v. Gonzalez, 661

F.2d 488, 492 (11th Cir. 1981).

      There was no constructive amendment of the indictment here because

Williams was also charged, in Count One of the Hall case, in a conspiracy that

involved distribution and possession with the intent to distribute cocaine

hydrochloride, “crack” cocaine, and heroin. (Doc. 17, in Hall). If Williams is

taking issue with the fact that the heroin seized from his home on October 21, 2015,

was outside the end date listed for the conspiracy alleged in Count One of the Hall

indictment, such an argument fails for several reasons. The end date on the Hall

indictment is immaterial with regard to proof at trial of Williams’ involvement in

the Hall conspiracy. First, it is well-established that the date and time of an offense

is not an essential element of an offense. United States v. Steele, 178 F.3d 1230, 1234

(11th Cir. 1999); United States v. Reed, 887 F.2d 1398, 1403 (11th Cir. 1989)

(“When the government charges that an offense occurred “on or about” a certain

date, the defendant is on notice that the charge is not limited to the specific date or

dates set out in the indictment.”). Moreover, “[a] conspiracy is presumed to

continue until its objectives have been abandoned or accomplished.” United States

v. Richardson, 532 F.3d 1279 (11th Cir. 2008). Here, Williams was charged with


                                          26
having been involved in the Hall cocaine, “crack,” and heroin conspiracy, a

criminal enterprise that he continued to participate in until his arrest and

imprisonment on October 21, 2015. His possession of cocaine and heroin in his

home on that date is strong evidence indeed of his continued involvement in these

criminal activities.

      Additionally, the law in the Eleventh Circuit is also clear that the type of

drug involved in a violation of a Title 21 offense is not an element of the offense.

United States v. Sanders, 668 F.3d 1298, 1309 (11th Cir. 2012) (rejecting a

constructive amendment claim because “a person violates § 841(a) merely by

knowingly possessing with intent to distribute a controlled substance”).

      Williams’        allegation   of   constructive   amendment      relies   on   a

misunderstanding of the law, and accordingly, does not constitute ineffective

assistance of counsel on the part of his appellate lawyer.

             10.       Defective indictment

      Finally, Williams argues that the Williams indictment was defective in failing

to state an offense, and he states that he did not receive a copy of the indictments in

both cases before trial and that the indictments were never unsealed.

      First, Williams’ claim that the Williams indictment fails to state an offense

because “there was no witness or evidence that I was involved with heroin” is


                                            27
contradicted by the trial record and applicable law. Evidence introduced at trial

revealed that over half a kilogram of heroin was recovered from inside Williams’

washing machine, wherein agents also recovered a half kilogram of cocaine.

Notwithstanding this misrepresentation, Williams’ challenge wrongly assumes that

the type of drug involved is an element of the offense of which he was charged and

convicted. It is immaterial whether Williams was convicted of conspiring to

distribute cocaine, heroin, or both. Sanders, 668 F.3d at 1309. As set forth above, it

is only necessary that he be convicted of conspiracy to distribute a controlled

substance. Id. That said, the jury’s verdict makes clear that they convicted him of

conspiracy to distribute cocaine, having found beyond a reasonable doubt that he

did so in relation to an amount of cocaine that triggered a mandatory minimum

sentence: 500 grams or more, but less than 5 kilograms. (Doc. 329, in Hall.)

      Second, Williams’ claims that he never received a copy of the indictments

against him, and that the Hall indictment was never unsealed, are equally untrue.

The docket sheets in the Hall and Williams cases both demonstrate that Williams is

wrong. The Hall indictment was unsealed on October 21, 2015. (Doc. 21, in Hall.)

The Williams indictment, which was returned on December 28, 2015, after

Williams was in custody, was never sealed. (See generally Williams docket sheet).

Williams was arraigned on the Hall indictment on October 23, 2015, and the docket


                                          28
sheet shows that he was served with a copy of the indictment. (Hall, docket sheet

at 10/23/2015). He was arraigned on the Williams case and served with a copy of

the indictment on January 14, 2016. (Williams, docket sheet at 01/14/2016).

      Williams’ counsel was not ineffective for failing to raise these meritless

allegations on appeal.

V.    Conclusion

      For the foregoing reasons, Williams’ § 2255 motion to vacate, set aside, or

correct a sentence is due to be denied and this case dismissed with prejudice.

      Rule 11 of the Rules Governing § 2255 Proceedings requires the Court to

issue or deny a certificate of appealability when it enters a final order adverse to the

applicant. See Rule 11, Rules Governing § 2255 Proceedings. This Court may issue

a certificate of appealability “only if the applicant has a made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a “petitioner must demonstrate that a reasonable jurist would find the

district court’s assessment of the constitutional claims debatable and wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotations omitted).           This Court finds that

Williams’ claims do not satisfy either standard.


                                           29
A separate order consistent with this opinion will be entered.

DONE and ORDERED on June 3, 2019.



                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                 160704




                                   30
